Mr. Chief Justice McIver
dissenting. It seems to me that there are two grounds upon which a new trial should be granted in this case. 1st. Because of error in ruling out the testimony as to the action brought in the magistrate’s court by the plaintiff, Mollie A. Walters, against these defendants for-the recovery of the same goods sued for in this action. 2d. Because of error in refusing the motion for a non-suit as to the second cause of action stated in the complaint.
While it may be quite true that the record of the former action was not competent as á bar to this action, for lack of the necessary identity of parties, yet it was competent, *160as well as pertinent, to the question as to whether the goods sued for belonged to the plaintiffs jointly or to one of them separately.
As to the second ground, the allegation in the complaint upon which the second cause of action was based was that the defendants “forcibly, maliciously, and oppressively, with design to reduce plaintiffs to destitution and dependence, and thus to compel them to remain in the employ of the said corporation against their will, and to work for the said corporation upon its own terms,” seized and carried away the goods sued for, and “detained the same unlawfully, maliciously, and oppressively, with design to intimidate their remaining employees, and deter them from exercising their rights as freemen to' go at will, and pursuant to defendants’ general policy and system of oppression and tyranny in that regard.” I am unable to find any testimony whatever which even tends to sustain these allegations, or any one of them. On the contrary, the testimony of both of the plaintiffs tends to show that the whole controversy arose out of a dispute between the parties as to the amount the plaintiff, J. C. Walters, was due the company, and whether the goods taken were to stand as security for any amount that might be due; and, so far as I can perceive, there was not the slightest evidence that the defendants acted either maliciously or oppressively, or were actuated with any design to force the plaintiffs to remain in their employ.
For these reasons, tlius briefly indicated, I am compelled to dissent.
Mr. Justice Jones.
I agree with the Chief Justice that there was a total failure of evidence as to the second cause of action, and that the Circuit Court erred in refusing the motion for nonsuit as to that cause of action. On this ground there should be a new trial. I do not think there was error in the ruling of the Circuit Court as to the “record” of the magistrate’s court. The defense was pend-ency of another action between the same parties for the *161same cause of action. The Circuit Court’s ruling was based expressly on this defense, and as it is not disputed that the parties to both actions were not the same, the ruling was correct. In this connection, it was not suggested that the record was competent as against Mrs. Mollie A. Walters on the question whether the property sued for belonged to Mrs. Walters alone or to her and her husband jointly. Rater in the progress of the case, the Circuit Court expressly ruled that said record could be used to contradict Mrs. Walters’ testimony. On this line, appellant was not restricted in showing what Mrs. Walters did in the proceedings before the magistrate, and her affidavit therein as to her ownership of the property, &c., was introduced in evidence.